Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claims 1, 15, 33, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The examiner has not found support for the claimed subject matter as set forth within the last five lines of claim 1.  The examples of Table 1 are sufficient to provide support only for the compositions and associated properties that correspond to the examples.  Accordingly, the examples are insufficient to provide support for the full scope of the claimed invention.  For example, there is nothing on the record to establish that compositions employing other than blends of poly(tetramethylene-co-ethyleneether) glycol and poly(tetramethylene ether) glycol in respective amounts of 693 grams:307 grams or 498 grams:502 grams, wherein the mixture has an average ethylene oxide content of 27 mole percent and a molecular weight of 1936 or 2253 Daltons, as compared to the examples, possess the claimed properties.  Despite applicant’s response, aside from Table 1 concerned with the aforementioned examples, the examiner finds no disclosure indicating that the full scope of the claimed compositions possess properties according to those claimed.  The relatively generalized properties disclosed within applicant’s previously cited locations within pages 4, 7, and 9 are not 
3.	Regarding claim 1, the examiner questions if the 2525 Daltons value is correct, since it does not correspond to the value within the argued examples.  
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765